



COURT OF APPEAL FOR ONTARIO

CITATION: Tran v. Chung, 2016 ONCA 587

DATE: 20160721

DOCKET: C60661

Simmons, LaForme and Huscroft JJ.A.

BETWEEN

Nip Y Tran

Plaintiff (Appellant)

and

Phu Man Chung,

Majekodunmi Adega,
    also known as Majek Adega,

Tu Hong Luong,
    Tradeworld Realty Inc.,

Bank of Montreal
, and Cynthia Dacosta, also known as

Cynthia DaCosta, also
    known as Cynthia Da Costa,

and
    Kerryon Nugent

Defendants (
Respondent
)

James H. Chow, for the appellant

Allyson Fox, for the respondent

Heard: December 9, 2015

On appeal from the order of Justice Mary E. Vallee of the
    Superior Court of Justice, dated May 25, 2015
,
with reasons
    reported at 2015 ONSC 3315.

COSTS ENDORSEMENT

[1]

On May 10, 2016 Ms. Trans appeal was allowed and she was awarded her
    costs of the appeal as well as those for the motion appealed from. In our
    reasons for decision, the parties were instructed to file written submissions
    as to the appropriate amount of such costs:
Tran v. Chung
, 2016 ONCA
    378. We have now received and reviewed those submissions.

[2]

In the result, Ms. Tran is awarded costs of the original motion
    in the agreed upon amount of $12,860.70 inclusive of disbursements and taxes.
    As for the appeal, Ms. Tran is awarded costs in the amount of $20,000 inclusive
    of disbursements and taxes.


Janet Simmon J.A.

H.S. LaForme J.A.

"Grant Huscroft J.A."


